Citation Nr: 1818317	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-16 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for discogenic disease with spondylosis (claimed as ruptured disc traumatic arthritis and back condition).

2.  Entitlement to service connection for discogenic disease with spondylosis (claimed as ruptured disc traumatic arthritis and back condition).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine E. Grossman, Associate Counsel


INTRODUCTION

The Veteran served in active duty in the U.S. Air Force from September 1959 to September 1967.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which denied the Veteran's claim for to service connection for discogenic disease with spondylosis (claimed as ruptured disc traumatic arthritis and back condition) because the evidence the Veteran submitted was not new and material.  

This claim was initially denied by the VA in May 1987.  In May 1987, the VA denied the Veteran's claim for service connection for a ruptured disc in his back.  In January 1997, the South Carolina Division of Veterans Affairs (SCDVA) denied the reopening of his claim for service connection for a ruptured disc as the Veteran did not submit new and material evidence adequate to reopen this claim.  In July 2002, the VA RO in Columbia, South Carolina again denied the Veteran's claim for service connection for ruptured disc (claim of traumatic arthritis considered part of) as new and material evidence had not been received.  In March 2005, the VA RO in Columbia, South Carolina continued its denial of the Veteran's claim for service connection for ruptured disc (claim for traumatic arthritis) because the evidence the Veteran submitted was not new and material.  In November 2009, the VA RO in Columbia, South Carolina confirmed and continued its previous denial of the Veteran's claim for service connection for discogenic disease with spondylosis (claimed as ruptured disc traumatic arthritis and back condition).
 
The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2017.  A transcript from that proceeding is associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Caseflow Reader paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a May 1987 rating decision, the RO denied the Veteran's service connection claim for a ruptured disc in his back.  The Veteran was notified of the decision and his appellate rights, but he did not appeal or submit new and material evidence within the one-year period thereafter.

2.  The evidence received since the May 1987 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for discogenic disease with spondylosis (claimed as ruptured disc traumatic arthritis and back condition).

3.  The preponderance of the evidence demonstrates that the Veteran's discogenic disease with spondylosis (claimed as ruptured disc traumatic arthritis and back condition) is etiologically related to his active service.





CONCLUSIONS OF LAW

1.  The May 1987 rating decision that denied the Veteran's service connection claim for a ruptured disc in his back is final.  38 U.S.C. § 7105(c); 38 C.F.R. § 20.1103 (2017).

2.  The evidence received since the May 1987 rating decision is new and material, and the claim of entitlement to service connection for discogenic disease with spondylosis (claimed as ruptured disc traumatic arthritis and back condition) is reopened.  38 U.S.C. § 5108; 38 C.F.R. § 3.156 (2017).

3.  The criteria for establishing service connection for discogenic disease with spondylosis (claimed as ruptured disc traumatic arthritis and back condition) have been met.  38 U.S.C. §§ 1110, 1154, 5107; 38 C.F.R. §§ 3.307 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Id. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. at 117.

Notwithstanding the foregoing, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c)(1) (2017).  Such official service department records include, but are not limited to, records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the Veteran by name.  Such records do not include any records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provided sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

As noted above, a May 1987 rating decision initially denied entitlement to service connection for a ruptured disc.  The RO determined that the evidence was insufficient to determine whether the Veteran's back disability was related to his military service.  The Veteran was notified of the decision and his appellate rights in the May 1987 rating decision.  However, the Veteran did not file a timely Notice of Disagreement.  In general, rating decisions that are not timely appealed are final.  See 38 U.S.C. § 7105; 38 C.F.R. § 20.1103.  There was also no new and material evidence submitted within one year of the date of mailing of the decision.  Therefore, the May 1987 rating decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2017).

Since the final May 1987 rating decision, the Board has received additional evidence regarding the Veteran's claim for service connection for discogenic disease with spondylosis (claimed as ruptured disc traumatic arthritis and back condition), including a February 2015 etiology opinion from the Veteran's treating physician and an October 2017 videoconference hearing.  This evidence is new and material because it was not of record at the time of the final rating decision in May 1987, and indicates the Veteran's back disability may be related to his military service.  Accordingly, the Board finds this new evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection for discogenic disease with spondylosis (claimed as ruptured disc traumatic arthritis and back condition).  See Shade, 24 Vet. App. 110. 

The Board will address the Veteran's claim for entitlement to service connection for discogenic disease with spondylosis (claimed as ruptured disc traumatic arthritis and back condition) on the merits.  As the Board is granting the claim, there is no prejudice to the Veteran in the Board doing so without remanding to the RO first. 

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

First, the Veteran has a current diagnosis of discogenic disease with spondylosis (claimed as ruptured disc traumatic arthritis and back condition) as indicated by an x-ray performed in July 2009.  See August 2016 VA Examination, p. 9.

Second, there is evidence of an in-service incurrence.  The Veteran contends that part of his job in the military was to lift machinery and parts.  He noted that he was seen in service for his back.  As the Veteran's statements are consistent with his service treatment records and his military occupational specialty as an airplane mechanic, the Board finds the Veteran's statements competent and credible.  Thus, the second element of service connection has been met.

Consequently, the only question remaining is whether there is a nexus between the Veteran's claimed in-service disease or injury and his discogenic disease with spondylosis (claimed as ruptured disc traumatic arthritis and back condition).  With respect to a nexus, the Board notes that the evidence of record contains a positive February 2015 nexus opinion by the Veteran's physician and a negative August 2016 VA opinion.

In February 2015, the Veteran received an etiology opinion for his back from his treating physician.  The physician indicated that he had been treating the Veteran for over two years.  After evaluating the Veteran's record, including the Veteran's testimony, the physician opined that the Veteran's back pain was at least as likely as not related to the Veteran's military service.  

In August 2016, the Veteran underwent a VA back examination.  The examiner opined that the Veteran's back disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that based on the exam and review of all available medical records, the Veteran has severe lumbar spine stenosis with bilateral lower extremity radiculopathy.  Although the Veteran was seen in service on several occasions for lumbar strain and muscle spasms, the examiner noted that he had no complaints or mention of a back condition on his separation physical in August 1967.  His in-service episodes were treated and resolved, as there is no mention of a back condition on the Veteran's separation physical.  The examiner also reasoned that there was no documented medical record of a continued back condition from separation from service in 1967 until 1995.

The Board finds that the evidence is evenly balanced regarding the nexus of the Veteran's discogenic disease with spondylosis. Weighing the positive and negative evidence, the Board finds that the evidence is at least in equipoise.  Thus, resolving all doubt in the Veteran's favor, the Board finds that the record establishes a current diagnosis of discogenic disease with spondylosis (claimed as ruptured disc traumatic arthritis and back condition), sufficient evidence to confirm the Veteran's claimed stressor, and sufficient evidence to establish a nexus between the Veteran's current symptomatology and his service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Thus, the Board finds that entitlement to service connection discogenic disease with spondylosis (claimed as ruptured disc traumatic arthritis and back condition) is warranted.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

The Veteran's service connection claim for discogenic disease with spondylosis (claimed as ruptured disc traumatic arthritis and back condition) is reopened.

Entitlement to service connection for discogenic disease with spondylosis (claimed as ruptured disc traumatic arthritis and back condition) is granted.








____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


